Citation Nr: 1610679	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for a right great toe disability, rated as 10 percent disabling prior to June 20, 2011, and as 30 percent disabling as of June 20, 2011.  

2.  Entitlement to an increased initial rating for a left great toe disability, rated as 10 percent disabling prior to June 20, 2011, and as 30 percent disabling as of June 20, 2011.

3.  Entitlement to a temporary total rating based on a need for convalescence following right great toe surgery performed November 19, 2010.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, November 2007, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in July 2010, when the Board reopened issues of service connection for lumbar spine and left shoulder disabilities, but denied reopening a claim of service connection for sleep apnea, which is considered final at this time.  The Board remanded those reopened claims, as well as a claim to reopen service connection for a right shoulder disorder and claims for increased evaluation for right and left toe disabilities, for further development, including the issuance of a statement of the case on the right shoulder issue.  The Veteran did not respond to the October 2010 statement of the case on the right shoulder issue, and therefore, that issue is considered final.  

The Board again addressed the issues of service connection for lumbar spine and left shoulder disabilities, as well as the claims for increased evaluation for right and left great toe disabilities, in an April 2012 Board decision.  The issue of service connection for a left shoulder disability was denied, and therefore, that issue is considered final.  The issues of service connection for a lumbar spine condition and an increased rating for right and left toe disabilities were remanded for further development.  

A February 2013 Board decision denied the Veteran's claim for service connection for a lumbar spine disability and the claims for increased initial ratings for a right great toe disability and left great toe disability.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, pursuant to a December 2013 Joint Motion for Remand (JMR), the Court issued an Order that vacated the Board's decision, and remanded the claims to the Board for further proceedings.  

In February 2014, the Veteran was notified by letter that the VLJ who conducted the aforementioned hearing is no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  He was informed that if he did not respond within 30 days of the letter to indicate his preference, then the Board would assume that he did not wish for another hearing and proceed to adjudicate his case.  The Veteran did not respond to the February 2014 letter.  Therefore, the Board has proceeded to consider the Veteran's case on the evidence of record.  

In a September 2014 decision, the Board granted service connection of a lumbar spine disability, and continued the separate 10 percent evaluations for the Veteran's right and left great toe disabilities prior to June 20, 2011, but increased the evaluations from 20 to 30 percent as of June 20, 2011.  It also remanded the issues of whether new and material evidence has been submitted to reopen claims for service connection of a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower and upper extremities to the RO for issuance of a statement of the case.  

In addition, the Board found that a claim for a TDIU as due to right great toe and left great toe disabilities has been raised by the record pursuant to the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran did not meet the schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal, the Board referred the Veteran's TDIU claim due to service-connected right and left great toe disabilities to the Director of Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran appealed the part of the Board's September 2014 decision that denied increased initial ratings in excess of 10 percent prior to June 20, 2011 and of 30 percent as of June 20, 2011 for the Veteran's right and left great toe disabilities to the Court.  In September 2015, pursuant to the parties' September 2015 JMR, the Court issued an Order that vacated that part of the Board's decision, and remanded the claims to the Board for further proceedings consistent with the JMR.  

In January 2016, the Veteran's representative submitted additional argument and evidence via facsimile and additional VA treatment records via mail, which were received in February 2015.  In the January 2016 correspondence via the Veteran's representative, the Veteran waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

The Board notes that the RO has not yet furnished the Veteran with a statement of the case addressing the issues of whether new and material evidence has been submitted to reopen claims for service connection of a left shoulder disability, left knee disability, and a cervical spine disability; and service connection for nerve damage to the bilateral lower and upper extremities.  However, a review of the Veteran's claims file reveals that the RO began taking action on these issues in February 2016.  The Board notes further that the Veteran's TDIU claim due to service-connected right great toe and left great toe disabilities remain in remand status and is not presently before the Board.  

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for the Veteran's right and left great toe disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's November 19, 2010 surgery was related to his service-connected right great toe disability.  

2.  Resolving reasonable doubt in the Veteran's favor, the medical evidence suggests that the Veteran's right great toe surgery resulted in severe post-operative residuals because weight bearing on the right medial foot and great toe was prohibited following the surgery through May 31, 2011.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total convalescence rating following right great toe surgery have been met as of November 19, 2010 through May 31, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2015)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in December 2006 and May 2008 that provided information as to what evidence was required to substantiate his claims for increased ratings of bilateral toes, and the division of responsibilities between VA and a claimant in developing an appeal.  These letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  An April 2014 response from the Social Security Administration (SSA) indicated that no medical records existed for the Veteran.  Thus, the Board finds that no additional development is necessary regarding the Veteran's SSA records.

Moreover, with respect to the Veteran's March 2010 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to a temporary total disability rating for purposes of convalescence following a November 19, 2010 right foot surgery. 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2015).  

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of a one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2015).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service-connected disabilities. 

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations.  A reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R.
§ 4.30 (2015).  
Additionally, beyond the initial three months of the award, an additional extension of one, two, or three months may be made up to a total of six months.  38 C.F.R. § 4.30(b)(1) (2015).  Beyond six months, extensions of one or more months, up to a total of an additional six months, may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2) (2015).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Before addressing the question of whether the Veteran's right foot surgery necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals, the Board must determine whether the surgery at issue was for a service-connected disability. 

On November 19, 2010, the Veteran underwent surgery consisting of Lapidus arthrodesis with hemi implant of the right great toe to correct bunion formation, and hammer toe correction of toes 2 through 4 of the right foot.  The record reflects that the Veteran is service connected for degenerative changes, right great toe status post fusion of the first MTP and distal ITP joints.  He is not, however, service-connected for toes 2 through 4 of the right foot.  As a bunion is the subluxation of the first MTP, for which the Veteran is service connected, the Board finds that the surgery at issue related to the Veteran's service-connected right great toe disability, even though it included surgery on nonservice-connected toes as well.  

In December 2010, the Veteran's cast was removed and he was fitted for a boot walker.  A January 2011 podiatry note shows the Veteran presented ambulating with crutches.  The incision was healed and the assessment was stable progress of foot surgery.  A later January 2011 podiatry note shows the Veteran presented ambulating with a cane and was using a short-boot walker.  The incision was healed.  The assessment was stable progress of foot surgery, but incomplete healing of arthrodesis site.  The Veteran was to continue to be nonweight bearing on the medial foot and great toe.  A March 2011 podiatry note repeats the foregoing.  A later March 2011 podiatry note essentially repeats the prior note, but adds that the Veteran no longer has home health service.  An April 2011 note shows the Veteran presented ambulating with a cane using a short-boot walker, and was instructed to continue to be nonweight bearing on the right medial foot and great toe.  It was noted, however, that the Veteran was weight bearing to get around in his house. 

Two May 2011 podiatry notes show the Veteran presented ambulating with a roller walker and wearing orthopedic shoes.  He was instructed to continue to be nonweight bearing on the medial foot and great toe.  A June 2011 note shows the Veteran presented ambulating with a roller walker and wearing orthopedic shoes.  There was no instruction to continue to be nonweight bearing. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the medical evidence of record suggests that the Veteran's right great toe surgery resulted in severe post-operative residuals because weight bearing on the medial foot and great toe was prohibited.  The Veteran was last instructed in May 2011 to continue to be nonweight bearing on the right medial foot and great toe.  Moreover, he was using an assistive device (either crutches, a cane, or a roller walker) to comply with that instruction.  

The Board acknowledges that the Veteran's post-operative residuals do not appear severe when evaluated against the examples provided in the regulation.  The Veteran's wound was well healed.  A minor joint was involved, rather than a major joint, and it was not immobilized.  He was not in a body cast, housebound, or confined to a wheelchair.  The Veteran was instructed to be nonweight bearing on only a portion of the foot, not the entire right foot.  He also was not specifically instructed to use crutches, and was able to ambulate with a cane or roller walker.  Moreover, the assessments show stable progress of foot surgery.  The Veteran's course shows that his recovery was gradually progressing and that he went from wearing a boot cast to wearing his regular orthopedic shoes.  In addition, it appears that the Veteran was able to perform his daily activities at home unassisted.

Nonetheless, the Board finds that the evidence is in at least equipoise as to whether his post-operative residuals were severe given that the Veteran was instructed to be nonweight bearing on the right medial foot and great toe.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Therefore, the Veteran is entitled to a temporary total disability rating for purposes of convalescence from November 19, 2010 through May 31, 2011.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  


ORDER

Entitlement to a temporary total rating based on a need for convalescence following right great toe surgery as of November 19, 2010 through May 31, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board has considered whether the Veteran is entitled to separate disability ratings for post-surgical bilateral foot neuralgia as directed in the September JMR.  The Board finds that a remand is necessary to obtain a VA examination and medical opinion by a qualified physician (such as an orthopedic surgeon, neurosurgeon, or neurologist) to determine the precise etiology and current severity of the Veteran's alleged neuralgias of his right and left great toes.  

The Veteran's situation is complex.  He had a severe bilateral crush injury to his feet and had four surgeries prior to service.  The Veteran was awarded service connection for right great toe disability and left great toe disability on the basis that these pre-existing disabilities were aggravated by his period of active service.  The Veteran's feet are currently service-connected only for degenerative changes, right great toe status post fusion of the first metatarsophalangeal (MTP) joint and distal interphalangeal (ITP) joint, and for non-union of MTP joint, left great toe.  The Veteran's recent foot surgeries have included procedures to the Veteran's nonservice-connected toes.  Thus, the neurological symptoms in the Veteran's feet could be caused by his pre-service injuries that are not service connected or by surgeries on nonservice-connected toes.

The Veteran's situation is further complicated because he has received extensive treatment for pain and neurological symptoms associated with his back, knees, and legs that have included blocks and ablations.  At a March 2015 VA back examination, the Veteran was diagnosed with bilateral sciatic radiculopathy.  The Veteran was reported to have pain from his back, down his legs, and to his heels, with most of the Veteran's pain presently in his feet and legs.  

The Board notes that the Veteran has a claim in remand status for entitlement to service connection for nerve damage to the bilateral lower extremities, also claimed as hips, feet, and toes.  The Board notes further that the Veteran has had different surgeries at different times on his feet.  Treatment records, however, tend to generically refer to chronic neuropathic foot pain after multiple foot surgeries without differentiating between symptoms in the left foot and right foot, clearly identifying the location of the symptoms, or identifying to which specific surgery the symptoms relate.  Thus, a careful evaluation of the etiology of the Veteran's various neurological symptoms must be obtained in order to prevent rating duplicative or overlapping symptomatology.

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain all ongoing VA treatment records that have not already been associated with the Veteran's claims file.  

2.  After the development above is complete, schedule the Veteran for a VA examination by a qualified physician (such as an orthopedic surgeon, neurosurgeon, or neurologist) to determine the nature and extent of all neurological impairment due to the Veteran's service-connected right great toe disability and left great toe disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should state whether the Veteran's service-connected right great toe disability and/or left great toe disability is manifested by any neurological impairment, and, if so, specify which nerve(s) are involved, the extent of the impairment, and when the impairment began.  The examiner should indicate whether any such neurological impairment results in mild, moderate, or severe incomplete paralysis, or complete paralysis of the affected nerve(s).

In rendering the above opinions, the examiner is to consider that the Veteran had a severe bilateral crush injury to his feet and had four surgeries prior to service.  The Veteran was awarded service connection for right great toe disability and left great toe disability on the basis that these pre-existing disabilities were aggravated by his period of active service.  The Veteran's feet are currently service-connected only for degenerative changes of the right great toe status post fusion of the first MTP and distal ITP joints, and for non-union of MTP joint of the left great toe.  The Veteran's recent surgeries have included procedures to the Veteran's nonservice-connected toes.  

The Board notes that the Veteran has received extensive treatment for pain and neurological symptoms associated with the Veteran's back, knees, and legs that have included blocks and ablations.  At a March 2015 VA back examination, the Veteran was diagnosed with bilateral sciatic radiculopathy.  

Thus, the examiner is to carefully and clearly delineate the etiology of any neurological impairment in the Veteran's feet, and to state what neurological impairment, if any, is specifically attributable to the Veteran's service-connected degenerative changes of the right great toe status post fusion of the first MTP and distal ITP joints or left great toe non-union of MTP joint, as opposed to symptomatology that may be related to the Veteran's back, legs, knees, or ankles, or to the Veteran's nonservice-connected prior injuries to his feet or toes.  The examiner is also to specifically opine regarding whether the Veteran suffers from post-surgical neuralgia due to surgery performed for a service-connected disability, and, if so, to specifically identify the surgery at issue.  Finally, the examiner is asked to specifically opine regarding whether any neurological impairment due to the Veteran's service-connected right and/or left great toe disabilities is best characterized as incomplete or complete paralysis of the external popliteal nerve (common peroneal).
All opinions provided pursuant to this paragraph must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  After the examination requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


